        Case 3:13-cv-02289-MEM Document 221 Filed 01/31/20 Page 1 of 6




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

 DEMCHAK PARTNERS LIMITED
 PARTNERSHIP; JAMES P. BURGER, JR. and
 BARBARA H. BURGER; WILLIAM A.
 BURKE, II and CLARA BURKE; WILLIAM
 A. BURKE, III; EDWARD J. BURKE;
 DONALD G. FULLER and KAREN M.                     Case No. 3:13-cv-2289
 FULLER; RANDY K. HEMERLY; LAMAR R.
 KING; LINDA J. SCHLICK; AND JANET C.
 YOUNG, on Behalf of Themselves and All
 Others Similarly Situated,

                         Plaintiffs,

        and

 RUSSELL E. BURKETT and GAYLE
 BURKETT,

                         Plaintiffs-Intervenors,

        v.

 CHESAPEAKE APPALACHIA, L.L.C.,

                         Defendant.


                          JOINT STATUS REPORT

       Pursuant to the Court’s July 11, 2016 Order and the March 22, 2017 Order

(collectively, the “Orders”), see ECF Nos. 161 & 173, Class Counsel and counsel

for Defendant Chesapeake Appalachia, L.L.C. (“Chesapeake”) hereby provide this

joint status report:




                                       -1-
       Case 3:13-cv-02289-MEM Document 221 Filed 01/31/20 Page 2 of 6



      1.    The parties incorporate the report they provided to the Court during the

December 20, 2017, status conference. See ECF Nos. 185, 186.

      2.    The parties are actively addressing specific issues related to a potential

resolution of the claims in this litigation, and will keep the Court apprised of any

material developments.

      3.    Counsel for all parties in the matter captioned Commonwealth of

Pennsylvania v. Chesapeake Energy Corp., No. 2015IR0069 (Pa. Ct. Com. Pl.,

Bradford Cty.), including the Commonwealth, attended settlement conferences with

Senior Judge Brown on February 21, 2018, May 10, 2018, August 10, 2018, and

September 18, 2018.

      4.    On November 14, 2018 in an en banc sitting, the Commonwealth Court

heard oral argument in the appeal captioned Chesapeake Energy Corp. v.

Commonwealth of Pennsylvania, No. 60 C.D. 2018 from the December 14, 2017

decision of the Court of Common Pleas of Bradford County denying the Chesapeake

Defendants’ Preliminary Objections to the Second Amended Complaint.

      5.    On March 15, 2019, the Commonwealth Court affirmed in part and

reversed in part the December 14, 2017 decision of the Court of Common Pleas of

Bradford County denying the Chesapeake Defendants’ Preliminary Objections to

the Second Amended Complaint. On October 30, 2019, the Pennsylvania Supreme




                                        -2-
       Case 3:13-cv-02289-MEM Document 221 Filed 01/31/20 Page 3 of 6



Court granted the Chesapeake Defendants’ Petition for Allowance of Appeal. The

issues to be addressed by the Pennsylvania Supreme Court are:

      Are claims by the Commonwealth, brought on behalf of private
      landowners against natural gas extractors alleging that the extractors
      used deceptive, misleading, and unfair tactics in securing natural gas
      leases from landowners, cognizable under the Unfair Trade Practices
      and Consumer Protection Law?

      May the Commonwealth pursue antitrust remedies under the Unfair
      Trade Practices and Consumer Protection Law?

On January 9, 2020, Chesapeake filed its opening brief with the Pennsylvania

Supreme Court.




                                      -3-
     Case 3:13-cv-02289-MEM Document 221 Filed 01/31/20 Page 4 of 6



Dated: January 31, 2020               Respectfully submitted,

                               By: /s/ Michelle R. O’Brien (with permission)
Charles E. Schaffer                Michelle R. O’Brien
LEVIN, FISHBEIN, SEDRAN & BERMAN THE O’BRIEN LAW GROUP LLC
510 Walnut Street, Suite 500       4099 Birney Avenue
Philadelphia, PA 19106             Moosic, PA 18507
Telephone: (215) 592-1500          Telephone: (570) 575-2094
Facsimile: (215) 592-4663          Facsimile: (570) 309-0147
CSchaffer@lfsblaw.com              mobrien@theobrienlawgroup.com

Charles J. LaDuca                     David S. Stellings (Pro Hac Vice)
CUNEO GILBERT & LADUCA, LLP           LIEFF, CABRASER, HEIMANN &
8120 Woodmont Ave., Ste. 810          BERNSTEIN, LLP
Bethesda, MD 20814                    250 Hudson Street, 8th Floor
Telephone: (202) 789-3960             New York, NY 10013-1413
Facsimile: (202) 789-1813             Telephone: (212) 355-9500
charles@cuneolaw.com                  Facsimile: (212) 355-9592
                                      dstellings@lchb.com

Larry D. Moffett (Pro Hac Vice)       John W. (“Don”) Barrett (Pro Hac Vice)
LAW OFFICE OF LARRY D. MOFFETT,       Barrett Law Group
PLLC                                  Post Office Drawer 927
2086 Old Taylor Road, Suite 1012      Lexington, MS 39095
P.O. Box 1418                         Telephone: (662) 834-2488
Oxford, MS 38655                      Facsimile: (662) 834-2628
Telephone: (662) 298-4435             dbarrett@barrettlawgroup.com
larry@larrymoffett.com

           Attorneys for Demchak Plaintiffs and the Settlement Class




                                    -4-
    Case 3:13-cv-02289-MEM Document 221 Filed 01/31/20 Page 5 of 6




                                   /s/ Daniel T. Donovan
Daniel T. Brier                    Daniel T. Donovan (Pro Hac Vice)
MYERS, BRIER & KELLY LLP           Ragan Naresh (Pro Hac Vice)
425 Spruce St. Suite 200           KIRKLAND & ELLIS LLP
Scranton, PA 18501                 655 Fifteenth Street, NW
Telephone: (570) 342-6100          Washington, DC 20005
Facsimile: (570) 342-6147          Telephone: (202) 879-5000
                                   Facsimile: (202) 879-5200

          Attorneys for Defendant Chesapeake Appalachia, L.L.C.




                                 -5-
       Case 3:13-cv-02289-MEM Document 221 Filed 01/31/20 Page 6 of 6




                         CERTIFICATE OF SERVICE

      I hereby certify that on January 31, 2020, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to all parties who have appeared in

this action via the Court’s electronic filing system. Parties may access this filing

through the Court’s system.

                                         /s/ Daniel T. Donovan
                                         Daniel T. Donovan

                                         Counsel for Defendant
